Title: To Thomas Jefferson from Craven Peyton, 29 April 1803
From: Peyton, Craven
To: Jefferson, Thomas


          
            Dear Sir 
                     
            Milton 29th. Apl. 1803
          
          On my coming to this place to day I was much surprised to find Mr. Issack Millar & John Henderson engaged in leveling the Millseat and from what Henderson informd. Millar he actually offard him One Thousand Dollars for his interest. as I was informd. in consequence of what I said to Millar he appeared to be back ward, himself & Mr. Meriweathar are about to be concerned in the purchase. the plan they are now about to persue is to establish an Ordar of Court Monday Next which I shall oppose and at all events have it posponed untill I receave instructions from you how to act Henderson is a Man of so base principles I railey wish you woud. purchase those two lotts. howevar if you think him in your way. Any instructions which you may think propar to give shall be strictly attended to. Majr. Randolph is elected for this district.
          with much Esteem Yr. Obt.
          
            C Peyton
          
        